Citation Nr: 0121802	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  96-43 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Determination of proper initial rating for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.  The 
veteran's DD-214 shows he served in active service from March 
1989 to March 1996, and that he was awarded a Combat Action 
Ribbon (CAR) during his active service.

Additionally, the Board notes that in the September 1996 VA 
form 9 (Appeal to Board of Veterans' Appeals) the veteran 
requested consideration of a claim of entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, this matter is referred to the RO for 
appropriate action.


REMAND

At present, the veteran is seeking service connection for a 
right shoulder disorder incurred in service.  Specifically, 
during the February 2000 RO hearing, the veteran testified 
that he was involved in a motor vehicle accident in September 
1986 which contributed to the shoulder pain he incurred 
during his service as a gunner's mate firing small arms.  
Additionally, the veteran is seeking an increased initial 
rating in excess of 20 percent for his low back disability.  
And, during the February 2000 RO hearing, he indicated that 
he currently has low back pain radiating to the buttocks 
which increases with activity.  He also reported that he has 
flare-up episodes lasting a day or more, and is unable to 
take long walks/run or to lift more than 10 pounds.  He 
reports he takes Motrin and "Flexoril" for his low back 
flare-ups.

However, as there has been a significant change in the law 
during the pendency of this appeal, additional development is 
necessary prior to the Board's adjudication on the merits.  
In this regard, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA or Act).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to the duty to assist.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000); see 38 U.S.C. 
§§ 5102, 5103 (West Supp. 2001).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000); see 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained therein.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000); see 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The Board 
notes that, as per the last supplemental statement of the 
case (SSOC) in February 2000, the RO had not yet considered 
whether any additional notification or development action was 
required under the Veterans Claims Assistance Act of 2000.  
Additionally, following the February 2000 SSOC, additional 
medical evidence was added to the claims file, including 
various March 2001 VA examination reports and May 2000 
records from the Bonutti Orthopedic Clinic.  However, as the 
claims file does not contain a subsequent SSOC addressing 
this evidence, the Board finds that it is not clear whether 
the RO has considered this additional evidence.  Furthermore, 
the veteran has not submitted a waiver of RO consideration of 
this evidence.  As such, the case must be returned to the RO 
for its review of the aforementioned evidence and inclusion 
of the evidence in a supplemental statement of the case prior 
to the case being sent back to the Board, as well as for any 
applicable development in compliance with the Veterans Claims 
Assistance Act of 2000.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992); see 38 C.F.R. 
§§ 19.37, 20.1304 (2000). 

Lastly, the RO should ask the veteran to complete VA Forms 
21-4142 (Authorization for the Release of Information) 
regarding his treatment by all health care providers who have 
treated him for his right shoulder and low back problems from 
January 2000 to the present.  Subsequently, the RO should 
attempt to obtain the identified records.  In this respect, 
under the VCAA, the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claims for benefits under a law 
administered by VA.  As part of the assistance provided under 
subsection (a), VA must make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  If VA, after making reasonable efforts to obtain 
such records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See 38 U.S.C.A. § 
5103A(b)(2) (West Supp. 2001).  Such notification shall 
identify the records VA is unable to obtain; briefly explain 
the efforts that VA made to obtain those records; and 
describe any further action to be taken by VA with respect to 
the claim.  See 38 U.S.C.A. § 5103A(b)(2)(A)(B) (C) (West 
Supp. 2001).  The RO should ensure full compliance with this 
new provision of law.

Therefore, based on the foregoing, the case is REMANDED for 
the following action:

1.  The RO must review the claims file 
and ensure that all notifications and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) are fully complied with and 
satisfied.  

2.  The RO should ask the veteran to 
complete VA Forms 21-4142 (Authorization 
for the Release of Information) 
regarding his treatment by all health 
care providers who have treated him for 
his right shoulder and low back 
disorders since January 2000.  Once the 
necessary authorizations are received 
from the veteran, the RO should attempt 
to locate and associate with the claims 
file all treatment records identified by 
the veteran not already contained within 
the claims file.  All records 
subsequently received should be made a 
permanent part of the appellate record.  
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain the mentioned records, the RO 
must notify the veteran that the above 
records could not be obtained.  Such 
notification shall identify the records 
VA is unable to obtain, briefly explain 
the efforts that VA made to obtain those 
records, and describe any further action 
to be taken by VA with respect to the 
claims, as required by 38 U.S.C.A. § 
5103A(b)(2)(A)(B) (C) (West Supp. 2001).

3.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

4.  Upon completion of the foregoing, the 
RO should readjudicate the issues of 
entitlement to service connection for a 
right shoulder disorder, and 
determination of proper initial rating 
for degenerative disc disease of the 
lumbosacral spine, on the basis of all 
available evidence including the March 
2001 VA examination reports and May 2000 
records from the Bonutti Orthopedic 
Clinic.  If the determination remains 
adverse to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and be afforded an 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the issues on 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




